Citation Nr: 1138390	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972 and from January 1972 to November 1975.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision rendered by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  PTSD is manifested by irritability, distrust of people, social withdrawal, hypervigilance, night sweats, exaggerate startle response and nightmares.

2.  The Veteran's claim for entitlement to service connection for PTSD was received by the RO on January 23, 2008.  
      
3.  The Veteran did not file a formal or informal claim for PTSD prior to January 23, 2008.  


CONCLUSIONS OF LAW

1.  PTSD is no more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2011).

2.  The criteria for the assignment of an effective date earlier than January 23, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in February 2008.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Evaluation of PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran has appealed the assignment of a 30 percent rating for PTSD.  The current rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To warrant a higher rating the evidence must show occupational and social impairment with reduced reliability and productivity.  

When the Veteran was examined in October 2007 he reported distrust for people which he believed was due to his experience in service.  He reported frustration with his inability to work and his medical problems.  He had decreased motivation with increased sleep.  Concentration was pretty good but he had feelings of hopelessness and at times worthlessness.  He denied suicidal thoughts, intent or plan.  He also denied symptoms of psychosis, hypervigilance, intrusive thoughts or startle response.  

It was noted that the Veteran lived with his wife of 24 years and their grandchildren.  He reported ups and downs in his marriage.  However, he had a good relationship with his children and step children.  He kept busy by working around the house.  He enjoyed playing chess with a friend two to three times a week and playing with his grandchildren.  Examination revealed he was appropriately groomed, and cooperative and polite.  His speech and psychomotor activity were unremarkable.  Affect was anxious and mood frustrated.  His thoughts were goal directed, and he was without suicidal/homicidal ideation and hallucinations.  Intellectual functioning was grossly intact, insight was fair, judgment grossly intact and therapeutic was good.  Depressive disorder , not otherwise specified, was diagnosed.  A GAF score of 62 was assigned.  

The Veteran reported in August 2008 that PTSD negatively affected most of his adult life.  He related that his ability to maintain personal and business relationships suffered greatly and that he has been unable to maintain consistent employment or sustain relationships.  

In the August 2008 VA examination, the Veteran reported nightmares and difficulty trusting people which caused relations not to last long.  He related an incident where he heard a boom in his dream which frightened him.  The Veteran reported a good relationship with his family despite being spread out all over the country.  It was noted that the Veteran had a difficult time maintaining employment and that his longest job was 5 to 6 years.  He quit working in April 2006 after he began to have back spasms.  

The Veteran reported a "pretty good" relationship with his wife.  He also expressed that he had contact with his children and helped raise his stepdaughter and stepson.  He enjoys reading and playing chess with friend over the internet.  He goes to sporting events with his grandsons and church with his wife.  His mood was described as not great at times.  He had suicide thoughts once when he separated from his first wife.  

Examination revealed the Veteran was well groomed and appropriately dressed.  Psychomotor behavior and speech were normal.  His mood was described as serious and his affect was somewhat constricted.  Thought processes were coherent and goal directed.  There was no evidence of suicide or homicide thoughts.  He was oriented, alert, and concentration was grossly intact for all memory functions.  His general fund of information was good and judgment was assessed as adequate.  PTSD was diagnosed and a GAF score of 60 was assessed.  The VA examiner stated that a GAF of 60 was assigned because the Veteran had minimal impairment in functioning as a result of PTSD/anxiety symptoms.  The examiner related that the Veteran's family relationships are stable and his difficulty in finding work is due to physical limitations only.  

In August 2009, the Veteran reported a history of a lost marriage and family, severe depression, drug abuse, inability to trust, inability to maintain healthy personal relationship, and an inability to maintain a stable work history.  The Veteran's wife related that the Veteran sometimes fights and kicks in his sleep.  She related that after having discussions with the Veteran's first wife and children, the Veteran changed when he returned home from service.  

A history of PTSD with suicidal ideation but without plan was noted in June 2010.  

In July 2010, the Veteran reported that he was somewhat more depressed since his last visit because of the death of his father, best friend and dog.  Examination at that time revealed he was alert, cooperative and with appropriate grooming.  Speech was normal and affect appropriate.  His mood was euthymic and thought process was well organized and goal directed.  He was without delusions, hallucinations and/or suicidal or homicidal ideation.  His memory and judgment were intact and insight good.  PTSD with some improvement was impressed.  

In the January 2011 VA examination, the Veteran reported that he experienced night sweats, exaggerate startle response, nightmares and fitful sleep.  He was concerned about being violent in his sleep and hurting his wife.  He described a history of issues with trust.  His symptoms were described as moderate and constant.  He indicated that his symptoms affected his total daily functioning which resulted in irritability and impatience.  He reported trouble sleeping and a history of violent behavior and suicide attempts.  It was noted that his tendency toward violence decreased since he began treatment. 

The Veteran's relationship with his siblings and children was described as good.  He also reported that his marriage was good and that his wife was supportive.  It was noted that the Veteran limits the places he goes because of suspicion and hyperviligilance.  He had a few friends but also had concern that he will act out of anger.  Although he was unemployed, such was attributed to joint pain and arthritis.  However, the Veteran believed that the stress of working on a job where he never felt comfortable or wanted contributed to increased physical pain.  

Examination revealed that the Veteran's orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  Affect, mood, communication, speech and concentration were normal.  He was without panic attacks but had signs of suspiciousness, i.e. hypervigilance and discomfort sitting with his back towards the door.  A delusional history was noted which included feelings that his co-workers were sabotaging him.  However, there were no delusions or hallucinations observed on examination.  Obsessive compulsive behavior was also absent.  

The Veteran's thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was intact, abstract thinking was normal and memory was normal.  Suicidal and homicidal ideations were absent, and there were no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  PTSD was diagnosed and a GAF score of 60 was assigned.  

The VA examiner stated the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he functioned satisfactorily with routine behavior, self care and normal conversation.  The above statement was supported by symptoms of anxiety, suspiciousness and chronic sleep impairment.  He had difficulty establishing and maintaining effective work/school and social relationships because of his suspicions and paranoia, and difficulty maintaining effective family role functioning because of his concerns that his irritability will lead to violence toward family members.  He had no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to self or others and his prognosis was guarded given the duration and chronicity of his symptoms.  

In light of the evidence summarized above, we find against the claim for a higher evaluation.  In this regard, we find that the Veteran has been competent and credible when reporting his symptoms.  Despite his assertions that his ability to maintain personal and business relationships has suffered, he nevertheless has been married for over two decades and has reported a good relationship with his family to include his wife, children, siblings and grandchildren.  He enjoys playing with his grandchildren, playing chess on the internet with a friend and he attends church with his wife.  Furthermore, examination revealed his hygiene and grooming were appropriate, and his orientation, thought processes, judgment and memory were normal.  He is without obsessive compulsive behavior, homicidal ideations, and/or hallucinations.  We note that while he related hearing a boom in a dream that frightened him, we note that such was only reported that one time.  Regarding suicidal ideations, for the time frame presented, the Veteran denied suicidal ideations but it was noted that he had suicide thoughts once when he separated from his first wife.  

The Veteran is unemployed; however, his umeployment has mostly been attributed to physical disabilities not his PTSD.  Although he had feelings that his co-workers were sabotaging him when he was employed and he reported a difficult time maintaining employment, the Board notes the VA examiner related that his difficulty in finding work is due to physical limitations only.  A history of violent behavior is shown by the record but it was noted that his tendency toward violence decreased since he began his treatment.  Moreover, while the Veteran is concerned about his anger, it was determined that the Veteran did not appear to pose any threat of danger or injury to self or others.  Thus, the above does not justify an evaluation of 50 percent disabling.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 60-62.  GAF scores from 60-62 denotes mild to moderate symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 30 percent rating.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the manifestations, even when accepted as credible, do not establish occupational and social impairment with reduced reliability and productivity. Examinations reveal normal findings, the Veteran retains the ability to function independently and maintain hygiene.  He is married, reports a good relationship with his family and has a few friends establishing that he can maintain some relationships.  The Veteran reports hypervigilance to include discomfort sitting with his back towards the door.  The Board also notes that the VA examiner found that he had difficulty establishing and maintaining effective work/school and social relationships and difficulty maintaining effective family role functioning.  However, the above findings do not warrant a 50 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.



Earlier Effective Date of PTSD

The Veteran has appealed the denial of an effective date earlier than January 23, 2008 for the grant of service connection for PTSD.  Based on the evidence of record, the Board finds that the currently assigned effective date of January 23, 2008 for the award of service connection is the earliest possible effective date assignable in this case.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits:  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400.  

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2010), a report of examination or hospitalization may constitute an informal claim.

Here, the evidence shows that in an October 2008 rating decision the Veteran was granted service connection for PTSD.  He was assigned an effective date of January 23, 2008 which is the date the RO received his claim for service connection for PTSD.  In an August 2009 statement, the Veteran related that an effective date earlier than January 23, 2008 was warranted because he suffered from PTSD since serving in 1970.  He related that although PTSD was not diagnosed, he had PTSD for years without knowing it.  He believed that the effective date should reflect the date of his discharge from service.  The Board disagrees.

Based on the evidence of record, the Board finds that the effective date of the award of service connection for PTSD is January 23, 2008, the date of the Veteran's claim.  Although the Veteran submitted claims for service connection prior to January 23, 2008, the claims were not for PTSD nor did they mention PTSD or any other psychiatric disability.  The Board also notes that the Veteran does not claim, and the evidence does not reflect, that he filed his claim for service connection for PTSD within a year of separation from service.  

The Board is mindful that records as early as October 2007 show psychiatric symptoms and a diagnosis of depressive disorder.  The Board also acknowledges the Veteran's contentions that he had PTSD for a long time but it went undiagnosed.  However, the record does not establish that there was an informal claim, formal claim, or written intent to file a claim for a psychiatric disability prior to January 23, 2008.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  Review of the record reveals no documents that can be construed as a claim, informal claim or an intent to file a claim for PTSD or any psychiatric disability prior to January 23, 2008.  

For the reasons set out above, the Board finds against the claim.  Here, the effective date is governed by the date of receipt of the claim, January 23, 2008.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

A rating higher than 30 percent disabling for PTSD is denied. 

An effective date earlier than January 23, 2008 for the grant of service connection for PTSD is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


